DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 and new claims 21-28, in the reply filed on 1/18/2022 is acknowledged.  The traversal is on the ground(s) that no serious search burden exists. This is not found persuasive because establishing a serious search burden requires the different Groups to have different classifications thereof and/or different fields of search (e.g. employing different search queries) (MPEP 808.02). In this case, different classifications are present since Group I is classified in C23C14/0063 and Group II is classified in H01J37/3405. In addition, different fields of search requiring different search queries has been shown on p. 2 of the Restriction Requirement dated 9/16/2021.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/18/2022.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the plurality of interfaces are part of a gas delivery member structure comprising one or more gas delivery members each positioned along a side of the target” as required by claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
New claim 21 requires “the plurality of interfaces are part of a gas delivery member structure comprising one or more gas delivery members each positioned along a side of the target”. There is no support for this limitation in the Specification.
New claim 28 requires “the magnetron sputtering apparatus uses a first gas source and a second gas source, the first gas source and the second gas source each housing separate gas sources that supply different gas mixtures from each other”. There is no support for this limitation in the Specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 requires “the straightaway areas”. It is unclear as to whether “the straightaway areas” is intending to be the “two straightaway areas” from claim 1, or additional straightaway areas.
New claim 21 requires “the plurality of interfaces are part of a gas delivery member structure comprising one or more gas delivery members each positioned along a side of the target” shown by figs. 9-20 according to para 0091 of the published Specification, however figs. 10-11, 13-14, 16-20 do not show the interfaces 62, rendering the claim unclear as to what structure(s) and/or locations are intended for “the plurality of interfaces” as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sieck (US Patent No. 5,645,699) in view of Hanika et al (WO 2015/139739).
With respect to claim 1, Sieck discloses in fig. 1 a method of using a magnetron sputtering apparatus comprises a vacuum chamber having a controlled environment, a target [15] of one or more sputterable materials, and a gas distribution system (col. 3, lines 7-22), with fig. 2A-2B depicting the target [15] including a racetrack sputtering zone [49],[51],[53],[55] that extends longitudinally along a longitudinal axis, wherein the racetrack sputtering zone comprises two straightaway portions (i.e. areas) [49],[51] sandwiched between first and second turnaround portions (i.e. areas) [53],[55] (col. 3, lines 61-67; col. 4, lines 1-5).
However Sieck is limited in that the magnetron sputtering apparatus comprising a gas distribution system comprising a plurality of interfaces along the longitudinal axis is not suggested.
Hanika teaches in fig. 6 a magnetron sputtering apparatus comprising a gas distribution system comprising a plurality of gas inlet points (i.e. interfaces) [138] (abstract; para 0032-0034 and 0054), the plurality of interfaces [138] comprises a plurality of first interfaces [138] positioned at left and right ends (where the first and second turnaround areas would be of Sieck) of target [122] to supply a first mixture of gases thereto, and a plurality of second interfaces [138] at a middle section (where the two straightaway areas would be of Sieck) of the target [122] to supply a second mixture of gases thereto, with the first and second interfaces [138] controlling partial pressure to the respective left and right ends and middle section (para 0047-0054), which controls 
It would have been obvious to one of ordinary skill in the art to use the gas distribution system of Hanika as the gas distribution system of Sieck to gain the advantages of improved uniformity for different plasma densities and process stability resulting in improved deposited layer uniformity.
With respect to claim 2, Hanika further teaches that a reactive gas is includable with the first gas mixture, the second gas mixture, or both the first and second gas mixtures (para 0021 and 0024).
With respect to claim 3, claim 1 requires “a first gas mixture of a single inert gas or two or more inert gases” (emphasis added) and “a second gas mixture of a single inert gas or two or more inert gases” (emphasis added). Accordingly, the limitations of ‘a single inert gas’ for each of the first and second gas mixtures is optional and therefore not required by claim 1. Claim 3 is dependent upon this optional limitation; accordingly limitations from claim 3 are also not required as they are dependent upon the optional limitation from claim 1. Therefore, claim 3 is also rejected for the same reasoning as claim 1.
With respect to claims 4 and 5, Hanika further teaches that the first and second interfaces [138] supply respective first and second gas mixtures at constant (i.e. continuous) pressure (i.e. substantially the same pressure) (para 0022).
With respect to claim 6, Hanika further teaches the gas distribution system includes anodic gas distribution member that receives a voltage and houses the first interface (para 0045), with it expected that the voltage reduces the sputtering rate of the first and second turnaround areas relative to the two straightaway areas (MPEP 2112.01, Section I).
With respect to claim 9, the references Sieck and Hanika both teach the target is cylindrical (Sieck, figs. 2A-B, cylindrical target [15]; Hanika, figs. 3A-B, cylindrical target [122] or [124]).
With respect to claim 21, Hanika further depicts in fig. 6 the plurality of interfaces [138] are part of a gas delivery member structure comprising one or more gas delivery members each positioned along a side of the target [122] (para 0054).
With respect to claim 22, Hanika further depicts in fig. 6 the first interfaces [138] positioned at the left and right ends of the target [122] surround at least a portion of the first or second turnaround areas of the target [122] (para 0054).
With respect to claim 23, Hanika further depicts in figs. 4 and 6 the plurality of interfaces [138] further includes a third interface [138] (para 0050-0054), wherein the third interface [138] supplies a third gas mixture, wherein the third gas mixture includes two or more inert gases having a third atomic weight (para 0021-22, 0024, and 0047), wherein the first, second, and third gas mixtures comprise different gas mixtures from the left and right ends to the middle section (para 0022 and 0047), resulting in the first, second, and third gas mixtures being different from each other.
With respect to claim 24, Hanika further teaches the first, second, and third gas mixtures are all different (para 0021-0022, 0024, 0047), rendering it obvious to have the second gas mixture be heavier than the first gas mixture and the third gas mixture be heavier than the first gas mixture but lighter than the second gas mixture as there is only a small finite amount of options with which the first, second, and third gas mixtures can be different (and thus different atomic weights).
With respect to claim 25, Hanika further teaches that the first, second, and third interfaces [138] supply respective first, second, and third gas mixtures at constant (i.e. continuous) pressure (i.e. substantially the same pressure) (para 0022).
With respect to claim 26, Hanika further depicts in fig. 6 the interfaces [138] arranged to substantially surround the target [122] (para 0054).
With respect to claim 27, Hanika further teaches at least one interface in the plurality of interfaces [138] supplies gas at a non-continuous flow rate and/or non-continuous pressure (para 0022, 0025, 0054, and 0056).
With respect to claim 28, Hanika further depicts in figs. 4 and 6 the magnetron sputtering apparatus uses first and second gas sources each housed separately to supply the first and second gas mixtures (para 0050-0054).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sieck (US Patent No. 5,645,699) and Hanika et al (WO 2015/139739) as applied to claim 1 above, and further in view of Simpson (US 2007/0074969).
With respect to claims 7 and 8, the combination of references Sieck and Hanika is cited as discussed for claim 1. However the combination of references is limited in that while the target is cylindrical and metallic consisting of Al, Si, Ta, Mo, Nb, Ti, In, Ga, Zn, and Cu (Sieck, figs. 2A-B; Hanika, figs. 3A-B, para 0021 and 0040), the target consisting of Ag is not specifically suggested.
Simpson teaches a target similar to the combination of references consisting of Ti, Mo, W, Ag, Al, Cu, or Au (para 0023).
Since the prior art of Simpson recognizes the similarities of Ag, Ti, and Al as metallic materials for cylindrical targets, it would have been obvious to one of ordinary skill in the art to replace Ti or Al of the combination of references with Ag of Simpson as it is merely the selection of similar metallic cylindrical target materials recognized in the prior art and one of ordinary skill would have a reasonable expectation of success in doing so.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-9 and 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US Patent No. 9,812,296. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent No. 9,812,296 are narrower in scope than the claims of the current invention, and encompass the subject matter of the current claims. Therefore, any reference meeting the limitations set forth in claims 1-3 of US Patent No. 9,812,296 would also meet the requirements set forth in claims 1-9 and 21-28 of the present invention.
Claims 1-9 and 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/184447. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 16/184447 are narrower in scope than the claims of the current invention, and encompass the subject matter of the current claims. Therefore, any reference meeting the limitations set forth in claims 1-4 of 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MICHAEL A BAND/Primary Examiner, Art Unit 1794